                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

   JERRY W PHILLIPS,                             )
                                                 )
                Petitioner,                      )
                                                 )
   v.                                            )       No.     3:18-CV-00062-RLJ-HBG
                                                 )
   RAYMOND BYRD,                                 )
                                                 )
                Respondent.                      )

                                           ORDER

         In accordance with the accompanying memorandum opinion, Petitioner’s pro se petition

  for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 [Doc. 2] is DENIED, and this action is

  DISMISSED. The Clerk is DIRECTED to close the civil file.

         Also, for the reasons set forth in the accompanying memorandum opinion, a COA will

  NOT ISSUE. Therefore, Petitioner is DENIED leave to proceed in forma pauperis on any

  subsequent appeal. 28 U.S.C. § 2253; Rule 22(b) of the Federal Rules of Appellate Procedure.

         IT IS SO ORDERED.

                                                            ENTER:


                                                                     s/ Leon Jordan
                                                               United States District Judge


  ENTERED AS A JUDGMENT
      s/ John Medearis
     CLERK OF COURT




Case 3:18-cv-00062-RLJ-HBG Document 52 Filed 10/08/20 Page 1 of 1 PageID #: 1983
